STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                March 27, 2013

                                                                            RORY L. PERRY II, CLERK

WILLIAM E. JONES,                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0985	 (BOR Appeal No. 2045362)
                    (Claim No. 2000024886)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CITY OF CHARLESTON,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner William E. Jones, by Patrick K. Maroney, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The City of Charleston, by Marion
Ray, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated June 3, 2011, in which
the Board affirmed a November 9, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s November 5, 2008,
decision denying the reopening of the claim for additional medical treatment. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
       Mr. Jones worked as a paramedic and firefighter for the City of Charleston. On October
28, 1999, he sustained an injury lumbar sprain’strain while at work. . On November 5, 2008, the
claims administrator denied the reopening of the claim for additional medical treatment because
the evidence failed to show any medical justification that the aggravation or progression of the
condition is related to this claim.

        The Office of Judges affirmed the claims administrator’s decision finding that Mr. Jones
failed to meet the evidentiary threshold necessary for a reopening of this claim. On appeal, Mr.
Jones disagrees and asserts that the City of Charleston submitted medical reports from Dr.
Mukkamala in 1997 and Dr. Loimil in 2003 that are irrelevant to the progression and aggravation
of his occupational injury because the examinations occurred before the aggravation, and that
only Dr. Harbour’s medical report is relevant and reliable. The City of Charleston maintains that
the Board of Review’s Order should be affirmed because Mr. Jones failed to demonstrate that the
care he seeks is due to the aggravation or worsening of his compensable back condition.

        The Office of Judges considered Dr. Loimil’s findings that Mr. Jones had a lumbosacral
sprain/strain with question of nerve-root irritation on the right with arthrosis of the low back and
impingement of the right shoulder and had reached medical maximum improvement. Dr. Loimil
stated that no further treatment was required and that further chiropractic treatment would not
change the outcome of Mr. Jones’s condition. The Office of Judges also considered Dr.
Mukkamala’s findings that Mr. Jones had reached medical maximum improvement and that no
further chiropractic treatment was required. Dr. Mukkamala based this conclusion on the fact
that Mr. Jones’s injury was a simple soft-tissue injury in the form of a lumbar sprain and that Mr.
Jones has received extensive treatment over the years. The Office of Judges noted that Mr. Jones
was given a home-exercise program, and that Mr. Jones indicated that when he does the
exercises he feels much better, but he does not perform his exercises consistently. The Office of
Judges noted that large portions of Mr. Jones’s medical evidence were handwritten and found to
be illegible. The Office of Judges affirmed the claim administrator’s decision. The Board of
Review reached the same reasoned conclusions in its decision of June 3, 2011. We agree with the
reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                         Affirmed.




                                                 2
ISSUED: March 27, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II


DISSENTING:
Justice Menis E. Ketchum




                                  3